It is urged on application for rehearing that entirely apart from any question relating to the $1,000 bonus or commission, there is evidence to sustain the decree of the court to the effect that the mortgage indebtedness was paid prior to the institution of this suit. We have carefully examined the record and think that this is correct. Although there was little discussion of this feature of the case by counsel for appellees, and much emphasis on usury growing out of the charge of the bonus or commission, still we think there was sufficient argument on the original submission to justify us in considering the matter now. There is no need to go into the evidence in detail. The account between the parties involving mortgages on both real and personal property and the admitted credits thereon have been carefully considered. The witnesses testified orally before the court. The court found that the mortgage debt was paid without stating the basis for the court's conclusion. Accordingly, we now think, considering all the evidence, that conclusion should not be disturbed, since it is not palpably wrong. Randolph v. Randolph, 245 Ala. 689,18 So.2d 555; Fuller v. Blackwell, 246 Ala. 476, 21 So.2d 617.
The rehearing is granted. The judgment of reversal is set aside, and the decree of the lower court is affirmed.
Rehearing granted.
Affirmed.
GARDNER, C. J., and FOSTER and LAWSON, JJ., concur.